UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22727 Cushing MLP Infrastructure Fund (Exact name of registrant as specified in charter) 8117 Preston Road, Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank Cushing MLP Asset Management, L.P. 8117 Preston Road, Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant’s telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2014 Item 1. Schedule of Investments. The Cushing® MLP Infrastructure Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2014 Shares Fair Value Master Limited Partnerships and Related Companies - 98.3% (1) Crude Oil/Refined Products Pipelines and Storage - 44.1% (1) United States - 44.1% (1) Buckeye Partners, L.P. Genesis Energy, L.P. Kinder Morgan Energy Partners, L.P. Kinder Morgan Management, LLC (2,3) - 11 Magellan Midstream Partners, L.P. MPLX, L.P. NuStar Energy L.P. Phillips 66 Partners, L.P. Plains All American Pipeline, L.P. Rose Rock Midstream, L.P. Sunoco Logistics Partners, L.P. Tesoro Logistics, L.P. Natural Gas/Natural Gas Liquid Pipelines and Storage - 25.4% (1) United States - 25.4% (1) Enbridge Energy Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners, L.P. ONEOK Partners, L.P. Spectra Energy Partners, L.P. Williams Partners, L.P. Natural Gas Gathering/Processing - 28.8% (1) United States - 28.8% (1) Access Midstream Partners, L.P. Crosstex Energy, L.P. DCP Midstream Partners, L.P. EQT Midstream Partners, L.P. MarkWest Energy Partners, L.P. Targa Resources Partners, L.P. Western Gas Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $21,761,744) $ Short-Term Investments - Investment Companies - 3.4% (1) United States - 3.4% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.01% (4) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (4) Fidelity Money Market Portfolio - Institutional Class, 0.04% (4) First American Government Obligations Fund - Class Z, 0.01% (4) Invesco STIC Prime Portfolio, 0.04% (4) Total Short-Term Investments (Cost $1,019,578) $ Total Investments - 101.7% (1) (Cost $22,781,322) $ Liabilities in Excess of Other Assets - (1.7)% (1) ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. Security distributions are paid-in-kind. Shares are less than one but greater than zero. Rate reported is the current yield as of February 28, 2014. Income Taxes The Fund does not record a provision for U.S. federal, state, or local income taxes because the unitholders report their share of the Fund’s income or loss on their income tax returns.The Fund files an income tax return in the U.S. federal jurisdiction, and may file income tax returns in various U.S. states.Generally, the Fund is subject to income tax examinations by major taxing authorities for all tax years since its inception. Fair Value Measurements Various inputs that are used in determining the fair value of The Cushing MLP Infrastructure Fund’s (the “Fund”) investments are summarized in the three broad levels listed below: ● Level 1 — quoted prices in active markets for identical securities ● Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) ● Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets Other Significant Fair Value at for Observable Unobservable February 28, Identical Assets Inputs Inputs Description (Level 1) (Level 2) (Level 3) Equity Securities Master Limited $ $ $
